OPINION — AG — **** INSURANCE CONTRACTS — PRIOR APPROVAL BY INSURANCE COMMISSIONER **** PURSUANT TO THE TERMS OF 36 O.S. 1971 2606 [36-2606], OKLAHOMA PHYSICIANS SERVICE AND GROUP HOSPITAL SERVICE (BLUE SHIELD AND BLUE CROSS) CAN LEGALLY SUBMIT A BID FOR CONTRACT ON HEALTH INSURANCE WITHOUT HAVING OBTAINED PRIOR APPROVAL FROM THE INSURANCE COMMISSIONER; AND BLUE SHIELD AND BLUE CROSS CAN LEGALLY ENTER INTO A CONTRACT FOR HEALTH INSURANCE WITHOUT PRIOR APPROVAL OF THE INSURANCE COMMISSIONER, PROVIDED THAT NO SUCH CONSUMMATED CONTACT SAHLL BE ISSUED OR DELIVERED TO BE IN REFLECT BEFORE AND UNTIL APPROVED BY THE INSURANCE COMMISSIONER. CITE: 36 O.S. 1971 2606 [36-2606] (JEFF L. HARTMANN)